     Case 5:20-cv-00010-LGW-BWC Document 9 Filed 12/14/20 Page 1 of 5

                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court
                        IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 8:51 am, Dec 14, 2020
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    MARTY LAMAR BAIRD,

                  Plaintiff,                                  CIVIL ACTION NO.: 5:20-cv-10

          v.

    MRS. DAVIS; ANGUS BAREFOOT; RICKY
    STONE; and UPTON, all in their individual
    and official capacities,

                  Defendants.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 1. This matter

is before the Court for a frivolity screening under 28 U.S.C. § 1915A. For the reasons stated

below, I RECOMMEND the Court DISMISS Plaintiff’s official capacity monetary damages

claims against Defendants. However, I FIND that some of Plaintiff’s claims may proceed.

Specifically, the Court will direct service of Plaintiff’s Eighth Amendment deliberate

indifference to a serious medical need claim against Defendants.

                                      PLAINTIFF’S CLAIMS 1

         Plaintiff is currently incarcerated at Phillips State Prison. Doc. 4. Plaintiff brings this

action, asserting claims under § 1983 for events occurring while he was incarcerated at Coffee

Correctional Facility. Doc. 1. Plaintiff states that, when he arrived at Coffee Correctional

Facility, his medical profiles were discarded. Id. at 5. Plaintiff then received a “call out” to


1
         All allegations set forth here are taken from Plaintiff’s Second Amended Complaint. Doc. 10.
During frivolity review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted
as true.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
   Case 5:20-cv-00010-LGW-BWC Document 9 Filed 12/14/20 Page 2 of 5



intake. Id. At intake, Defendant Davis showed Plaintiff his medical braces and asked Plaintiff

what he would like done with them. Id. Plaintiff told Defendant Davis he needed his braces, but

Defendant Davis stated they would first have to be approved by medical. Id. Plaintiff, however,

never received his back and knee braces and was later informed the facility had lost his braces.

Id. Since being informed his braces were lost, Plaintiff has sent requests or grievances to

Defendants Stone, Upton, and Barefoot, as well as several other individuals not named as

Defendants, alerting them of his need for his medical braces. Id. at 5, 9. Because Plaintiff has

been deprived of his braces, he has experienced significant pain. Id. at 5, 6. Plaintiff sues all

Defendants in their official and individual capacities and seeks as relief new braces or monetary

damages. Id. at 2–3, 6.

                                   STANDARD OF REVIEW

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

       A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251




                                                  2
   Case 5:20-cv-00010-LGW-BWC Document 9 Filed 12/14/20 Page 3 of 5



F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

       Plaintiff is suing all Defendants in both their individual and official capacities. Doc. 1.

Plaintiff, however, cannot sustain a § 1983 claim for monetary damages against Defendants in

their official capacities. States are immune from private suits pursuant to the Eleventh

Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S. 706, 712–

13 (1999). Section 1983 does not abrogate the well-established immunities of a state from suit

without its consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989). Because a

lawsuit against a state agency or a state officer in their official capacity is “no different from a

suit against the [s]tate itself,” such defendants are immune from suit under § 1983. Id. at 71.

       Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of Georgia’s Department of Corrections. The Eleventh

Amendment immunizes Defendants from suit for monetary damages in their official capacities.

Absent a waiver of that immunity, Plaintiff cannot sustain any constitutional claims against

Defendants in their official capacities for monetary relief. Accordingly, I RECOMMEND the

Court DISMISS all claims for monetary damages against Defendants in their official capacities

under § 1983.




                                                   3
   Case 5:20-cv-00010-LGW-BWC Document 9 Filed 12/14/20 Page 4 of 5



                                         CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

official capacity monetary damages claims against Defendants. However, I FIND that some of

Plaintiff’s claims may proceed. Specifically, the Court will direct service of Plaintiff’s Eighth

Amendment deliberate indifference to a serious medical need claim against Defendants.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual

findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, No. 17-11264, 2020 WL 6039905, at *4 (11th Cir. Oct. 13, 2020). To be clear, a

party waives all rights to challenge the Magistrate Judge’s factual findings and legal conclusions

on appeal by failing to file timely, written objections. Harrigan, 2020 WL 6039905, at *4; 11th

Cir. R. 3-1. A copy of the objections must be served upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final




                                                 4
   Case 5:20-cv-00010-LGW-BWC Document 9 Filed 12/14/20 Page 5 of 5



judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 14th day of December, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 5
